Case 4:19-cr-10017-KMM Document 55 Entered on FLSD Docket 03/10/2020 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-10017-CR-MOORE

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  DONALD HOWARD CONKRIGHT,

        Defendant.
  _________________________________/

                 DEFENDANT’S UNOPPOSED MOTION FOR
             ONE-DAY CONTINUANCE OF SENTENCING HEARING

        Defendant Donald Howard Conkright, through counsel, respectfully moves

  unopposed for a one-day continuance of his sentencing hearing, and as grounds

  therefor says:

        1.     On March 4, 2020, Defendant was convicted after a jury trial of money

  laundering and conspiracy to commit money laundering. He is scheduled to appear

  before this Court for sentencing on Monday, May 11, 2020.

        2.     Counsel for Defendant would like to spend Mother’s Day (which is

  Sunday, May 10, 2020) with his mother in Philadelphia, Pennsylvania. This travel

  would cause counsel to be unavailable to appear before this Court on Monday

  morning, May 11, 2020. It is possible that counsel could be available in the late

  afternoon if counsel returns to this district on an early flight on Monday morning;
Case 4:19-cr-10017-KMM Document 55 Entered on FLSD Docket 03/10/2020 Page 2 of 3




  however, there is the risk that traffic or an accident on US 1 could cause counsel to

  be unable to reach Key West before the end of the day. Counsel’s parents are elderly

  and Counsel would like to be present in Philadelphia for May 10, 2020 if possible.

        3.     Accordingly, Defendant respectfully requests that his sentencing

  hearing be continued for one day for the reasons cited herein.         Alternatively,

  Defendant respectfully asks that the sentencing hearing be heard at 4:00 p.m. on

  Monday, May 11, 2020 for the reasons cited herein.

        4.     Lindsey Lazopoulos Friedman, the Assistant United States Attorney

  who is handling this matter for the government, has authorized counsel to represent

  that she has no objection to the relief sought herein.


                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                   By: s/ Stewart G. Abrams
                                         Stewart G. Abrams
                                         Assistant Federal Public Defender
                                         Florida Bar No.: 371076
                                         150 W. Flagler Street, Suite 1500
                                         Miami, Florida 33130-1556
                                         Tel: (305) 530-7000
                                         E-mail: stewart_abrams@fd.org



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on January 15, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties in the

                                             2
Case 4:19-cr-10017-KMM Document 55 Entered on FLSD Docket 03/10/2020 Page 3 of 3




  manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not

  authorized to receive electronically Notices of Electronic Filing.

                                   By:     s/ Stewart G. Abrams
                                              Stewart G. Abrams




                                             3
